Title: To George Washington from Alexander Hamilton, 8 March 1792
From: Hamilton, Alexander
To: Washington, George



[Philadelphia] 8th March 1792.

The Secretary of the Treasury has the honor to submit to the President a letter which he has drafted in answer to one from the Minister Plenipotentiary of France, and which contains such Ideas as have appeared to him compatible with the Law, with the state of the Treasury and with a liberal attention to the conjuncture. He will wait on the President this evening for his orders, as Mr Ternant appears urgent.
